UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X                        1/28/2020
                                                          :
YUSEF RAHEEM,                                             :
                                                          :
                                         Petitioner,      :
                                                          :       19-CV-9134 (VSB)
                           -against-                      :
                                                          :             ORDER
                                                          :
WILLIAM P. BARR, et al.,                                  :
                                                          :
                                         Respondents. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        I am in receipt of the Respondent’ letter dated January 27, 2020. (Doc. 13.). For the

reasons that follow, Petitioner’s petition for a writ of habeas corpus is dismissed as moot.

        Petitioner Yusef Raheem is a native and citizen of Nigeria, and was admitted to the

United States at New York, New York on or about November 22, 1999 as a nonimmigrant visitor

with permission to remain in the United States for a temporary period not to exceed May 21,

2000. (Declaration of Deportation Officer Johnny J. Rivera, Doc. 10 ¶¶ 3–4.) On September 17,

2018, a removal order was entered against Petitioner. (Id. ¶ 10.) On February 11, 2019, the

Board of Immigration Appeal dismissed Petitioner’s appeal of the removal order. (Id. ¶ 11.) On

March 12, 2019, Raheem filed a petition for review in the U.S. Court of Appeals for the Second

Circuit, which issued a temporary stay of the removal order. (Id. ¶ 12.) On August 1, 2019, the

Second Circuit granted the government’s motion to dismiss and a mandate was issued on

September 23, 2019. (Id.)



                                                        1
         Petitioner filed this petition for writ of habeas corpus on September 30, 2019. (Doc. 1.)

However, on December 10, 2019, Petitioner was removed from the United States. (Doc. 13.)

Respondents have submitted a copy of the Warrant of Removal/Deportation of the Department of

Homeland Security verifying Petitioner’s removal. (Id. Ex. 1.) Respondents accordingly request

that I dismiss this petition as moot.

         “When a habeas petitioner challenges solely his detention, but is subsequently released

prior to removal, courts routinely dismiss the petition as moot, finding no persisting case in

controversy.” Alexander v. Shanahan, No. 16-CV-5629 (RA), 2017 WL 959493, at *1 (S.D.N.Y.

Mar. 1, 2017) (quoting Jackson v. Holder, 893 F. Supp. 2d 629, 631 (S.D.N.Y. 2012) (collecting

cases)). Under 28 U.S.C. § 2241, the habeas statute under which Petitioner challenged his

detention, a court “retain[s] jurisdiction so long as the petitioner is in custody.” Pierrilus v. U.S.

Immigration & Customs Enf't, 293 F. App’x 78, 79 (2d Cir. 2008). Here the Petitioner was

removed from the United States and is no longer “in custody,” thus the petition no longer

presents a live controversy and is moot. See Alexander, 2017 WL 959493, at *1; see also Diop v.

Sessions, No. 1:18-CV-08245 (ALC), 2019 WL 1894387, at *2 (S.D.N.Y. Mar. 20, 2019) (“As

Petitioner in this case was removed from the United States and thereby ICE custody, the petition

has been rendered moot divesting the Court of subject matter jurisdiction.”).

         Accordingly, it is hereby:

         ORDERED that Petitioner’s petition for a writ of habeas corpus is dismissed as moot.

         The Clerk of Court is respectfully directed to close any open motions and terminate this

case.

SO ORDERED.

Dated:          January 28, 2020
                New York, New York
                                                      ____________________
